DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 30 Aug 2022, following after the amendment filed 11 Aug 2022, has been entered.  Claims 1, 3-14, and 17-23 are pending in the application with claims 2 and 15-16 cancelled.  Claims 1, 3-5, 9 are amended since the last Office action with claims 21-23 newly added.
Terminal Disclaimer
The terminal disclaimer filed on 30 Aug 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,512,798 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 21, and 22 are each found allowable over the prior art for their particular combination of recitations of a predetermined airflow speed pattern having at least a first airflow speed and a second airflow speed, and modification of at least one of the first airflow speed and the second airflow speed based on an environmental condition detected by a sensor of the respirator. The only prior art potentially readable on the predetermined airflow speed pattern of the claims is Bennett et al. (U.S. Pub. 2003/0019494) which teaches automatic acceleration of the blower motor at a constant rate during calibration (e.g. ¶¶0026-0030). However, this blower motor acceleration in Bennett has no concern for a detected environmental condition and would not have been obviously modified to  include this concept as the blower motor acceleration in Bennett is during a calibration process and not in response to real-time conditions around a user of the respirator. It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Claim 23 also recites a predetermined airflow speed pattern having at least a first airflow speed and a second airflow speed. Claim 23 has added to former claim 1 limitations about timing of the airflow speed pattern which were indicated as allowable in parent case U.S. Appn. 15/229,396 (see Notice of Allowance mailed 19 Aug 2019, Pg. 3-4). As such claim 23 is found allowable over the prior art for the same general reasons as those previously stated for claim 1 in the parent application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785